Citation Nr: 1705834	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  09-07 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for right shoulder reverse total arthroplasty (previously rated as residuals of a right shoulder injury), rated as 20 percent disabling prior to August 2, 2011, as 100 percent disabling from August 2, 2011 to September 29, 2012, as 30 percent from October 1, 2012 to December 1, 2015, and as 60 percent from December 2, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from January 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  As the Veteran resides in Alabama, the Montgomery RO has jurisdiction over his claim.  

The Veteran and his wife testified at a hearing before a VA Decision Review Officer in November 2011.  A transcript of the hearing is associated with the claims folder.  The case was remanded to the RO in August 2012 and in August 2015 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record reveals that the Veteran was most recently provided a VA examination assessing the severity of his right shoulder condition in December 2015.  In that examination report the examiner noted the following with regard to functional impairment caused by the Veteran's right shoulder condition: "cannot carry more than 2 pounds of groceries with his right hand [,] [h]e can brush his teeth [, and his] barber trims his beard because he cannot do it himself."  The examiner further noted that the Veteran "cannot use his right shoulder for any work, but can use his elbow wrist and hand."

Certain exceptional or unusual circumstances may warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321 (b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Based on the evidence summarized above, the Board finds that remand of this appeal for referral for extraschedular consideration is warranted on the basis of marked interference with employment.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant VA treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Then, refer the Veteran's claim for an increased rating for right shoulder reverse total arthroplasty to the Director of the Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) (2016).

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




